Citation Nr: 0739508	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  99-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to initial disability ratings for post-
traumatic stress disorder (PTSD) in excess of 30 percent 
prior to September 1, 2001, and in excess of 50 percent from 
September 1, 2001 to January 30, 2006.  

2.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD since January 31, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to July 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In November 2005, the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

As noted in the previous remand, the veteran raised the issue 
of entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
In correspondence received in January 2007, he has also 
raised the issue of entitlement to a temporary total 
disability rating for hospitalization.  The RO has not, as 
yet adjudicated these issues and the claims are again 
referred to the RO for initial adjudication. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  During the pendency of his appeal, the veteran's service-
connected PTSD is manifested by symptoms including 
depression, nightmares, sleep disturbance, panic attacks, 
anxiety, intrusive recollections, irritability and social 
isolation that result in occupational and social impairment 
with deficiencies in most areas, but do not cause total 
occupational and social impairment; there is no evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  

3.  Since January 31, 2006, the veteran's PTSD continues to 
be manifest by symptoms resulting in occupational and social 
impairment with deficiencies in most areas, but does not 
cause total occupational and social impairment; there is no 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation or own 
name.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 70 percent initial disability rating, and 
no more, are met for PTSD, from June 18, 1999 to January 30, 
2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial disability rating in excess 
of 70 percent for PTSD since January 31, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claims of entitlement to increased 
initial disability ratings, the Board observes that the RO 
issued VCAA notice to the veteran in December 2005 which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection and increased 
disability ratings; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  
Although VCAA was enacted after the September 1999 rating 
decision from which the instant appeal arises, the VCAA 
notice letter and subsequent readjudication of the claims 
have cured any defect with regard to the time of notice.  Cf. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, 
the Board finds that, under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of his claims.  Therefore, the Board 
finds that any defect with respect to the timing of the 
receipt of the VCAA notice requirements for his claims is 
harmless error in this case.

Likewise, although the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased disability rating since January 31, 
2006, any questions as to the appropriate effective date to 
be assigned is rendered moot.  Moreover, given the favorable 
outcome noted below in the veteran's claim for an increased 
initial disability rating for PTSD prior to January 31, 2006, 
no conceivable prejudice to the veteran could result from 
this adjudication.  Bernard, supra.  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the applicable 
notification and assistance duties, would not be justified.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA examination reports 
and treatment records, as well as private treatment records, 
are of record and were reviewed by both the RO and the Board 
in connection with the veteran's claims.  The veteran was 
afforded a personal hearing at the RO in February 2000 and a 
transcript of his testimony at that hearing is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected PTSD is currently rated as 30 
percent disabling prior to September 1, 2001, 50 percent 
disabling from September 1, 2001, to January 30, 2006, and 70 
percent disabling since January 31, 2006, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this code, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

Prior to January 31, 2006

In this case, throughout the course of his appeal, the 
veteran's PTSD has been manifested by severe sleep 
disturbance, nightmares flashbacks, hypervigilence, anxiety, 
irritability, paranoia, avoidance behavior, and social 
isolation.  He reported feeling depressed and having 
diminished interest.  He also admitted to occasional suicidal 
feelings but denied any intent and also occasionally admitted 
to thoughts of harming others.  Moreover, there was evidence 
of social isolation and occupational impairment during this 
period.  The veteran was hospitalized for treatment of his 
PTSD symptoms at least 5 times during this period.  While 
there is no evidence to show impaired thought processes, 
obsessional rituals or illogical, irrelevant or obscure 
speech, some, if not all of the criteria for the assignment 
of a 70 percent evaluation have been met.  Moreover, in 
determining the level of impairment under 38 C.F.R. § 4.130, 
a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-
IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.  Further, 
despite an April 1999 private psychological evaluation 
indicating the veteran was able to perform unskilled labor, a 
June 1999 private psychiatric examiner found the veteran's 
symptoms attributed to PTSD made him unable to perform simple 
sustained work.  Although he has maintained a relationship 
with his mother and contact with his 2 young daughters, he 
reports social isolation with others.  As such, and affording 
the veteran the benefit of the doubt, the Board finds that 
the assignment of a 70 percent evaluation is warranted for 
the period dating prior to January 31, 2006.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  The veteran's GAF scores for the 
period, as noted in his examination reports and treatment 
records, ranged from 28 to 60, and these scores further 
supports the assignment of a 70 percent evaluation.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 51 and 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 41 and 50 are meant to 
indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores in the 
31 to 40 range indicate some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A score from 
21 to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  An examiner's classification 
of the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126 (2004); see also 
VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 
43,186 (Aug. 18, 1995)).  

Although the examiners conducting the April 1999 private 
evaluation and the July 1999 and November 2001 VA examination 
reports of the veteran assessed him with GAF scores of 
between 51 and 60, indicating moderate symptoms, the majority 
of his GAF scores for this period range from the low 30's to 
50 denoting serious symptoms or serious impairment in social, 
occupational or school functioning to major impairment in 
several areas.  Again, resolving all reasonable doubt in the 
veteran's favor, the Board finds that the assignment of a 70 
percent evaluation is warranted for the period dating prior 
to January 31, 2006.

The Board finds, however, that the veteran's PTSD symptoms do 
not warrant an evaluation in excess of 70 percent.  The 
medical evidence affirmatively shows that the condition is 
not manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or 
own name.  Moreover, none of the VA or private examiners 
indicated that there was any evidence of any inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  Finally, the record shows that, 
although the veteran suffers from severe social and 
occupational impairment, his symptoms have not caused total 
social and occupational impairment.  In this regard, the 
Board observes that, while the veteran essentially stays to 
himself and avoids most people, he nevertheless is 
maintaining a long-term relationship with his children and 
his mother.  In light of the foregoing, therefore, the 
preponderance of the evidence is against a finding that the 
veteran's PTSD is productive of total occupational and social 
impairment.  As such, a 100 percent rating is not warranted 
prior to January 31, 2006.

Commencing January 31, 2006

A careful review of the VA treatment records, as well as the 
January 2006 VA psychiatric examination report dated since 
January 31, 2006, reveals that the veteran's PTSD continues 
to be manifested by significant sleep disturbance, 
nightmares, hypervigilence, hyperstartle response, anxiety, 
and intrusive thoughts.  Moreover, there is evidence of 
avoidant behavior and diminished interest, with significant 
social isolation and occupational impairment.  The January 
2006 VA examiner opines that the veteran's assessed GAF score 
of 50 reflects serious psychosocial and occupational 
dysfunction.  The examiner further opines that he is unable 
to sustain relationships or employment due to his symptoms.  
The examiner notes that while the veteran is able to go to 
church and enjoys some activities with his family, he is 
extremely limited in most other areas.  However, the 
veteran's PTSD symptoms do not warrant an evaluation in 
excess of 70 percent during this period.  The medical 
evidence affirmatively shows that the condition is not 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or 
own name.  Moreover, the January 2006 VA examination report 
does not indicate that there is any evidence of any inability 
to perform activities of daily living, including maintenance 
of minimal personal hygiene.  Finally, the record shows that, 
although the veteran suffers from severe social and 
occupational impairment, his symptoms have not caused total 
social and occupational impairment as a result of his PTSD 
symptoms.  In this regard, the Board observes that, while the 
veteran essentially stays to himself and avoids most people, 
he nevertheless is maintaining relationships with his 2 
children, as well as his mother.  In light of the foregoing, 
therefore, the preponderance of the evidence is against a 
finding that the veteran's PTSD is productive of total 
occupational and social impairment.  As such, a 100 percent 
rating is not warranted.

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected PTSD has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular scheduler 
standards utilized to evaluate the severity of his 
disability.  Moreover, as noted in the introduction above, 
the veteran has raised a TDIU claim that must be addressed by 
the RO.  In the absence of such factors, the Board finds that 
the requirements for an extraschedular evaluation for the 
veteran's service-connected PTSD under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).




ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD, prior to January 31, 2006, is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.

An initial disability rating in excess of 70 percent for PTSD 
since January 31, 2006, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


